    Case 20-50640-tnw      Doc 55  Filed 04/24/20 Entered 04/24/20 17:54:57           Desc Main
                                   Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF KENTUCKY
                               THE HONORABLE Tracey N. Wise




     IN RE:                                                          CASE NUMBER 20-50640
       Elemental Processing, LLC


                     U.S. BANKRUPTCY JUDGE'S MINUTES OF HEARING

     DATE: 04/24/2020                                                              TIME: 01:30

     ISSUE:
      13 04/20/2020        Application to Incur Additional Debt of $750,000 from the SBA
                           relating to the Payroll Protection Program (PPP) via the CARE Act
                           filed by Elemental Processing, LLC. Hearing scheduled for 4/24/2020
                           at 01:30 PM at Lexington Courtroom, 3rd Floor. (Attachments: # 1
                           Proposed Order) (Bunch, Matthew)

     DISPOSITION:
      Chambers to prepare order, Cont

     JUDGE'S NOTES:
       4/29, 10 am




______________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge
and electronically entered by the Clerk in the official record of this case.



                                                   Signed By:
                                                   Tracey N. Wise
                                                   Bankruptcy Judge
                                                   Dated: Friday, April 24, 2020
                                                   (sms)
